t c memo united_states tax_court lars e fredrickson jr donna j fredrickson petitioners v commissioner of internal revenue respondent docket no filed date lars e fredrickson jr and donna j fredrickson pro sese allan d hill for respondent memorandum opinion foley judge by notice dated date respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure the issues for decision are as follows whether petitioners pursuant to sec_104 are entitled to exclude amounts received in settlement of a class action suit we hold they are not whether petitioners pursuant to sec_162 are entitled to an above-the-line deduction for legal fees we hold they are not unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background the facts have been fully stipulated under rule and are so found at the time the petition was filed petitioners resided in eureka california on date a class action suit against state farm general insurance co state farm mutual automobile insurance co state farm life_insurance co and state farm fire and casualty co state farm was filed in the u s district_court for the northern district of california kraszewski et al v state farm gen ins co the plaintiffs alleged that state farm in violation of title vii of the civil rights act of title vii had discriminated against women in the hiring of its insurance agents on date the district_court bifurcated the litigation into a liability and a remedy phase on date the district_court ruled in the liability phase that state farm was liable under title vii for classwide discrimination on the basis of sex specifically it ruled that women who attempted to become trainee agents were lied to misinformed and discouraged in their efforts to obtain the entry level sales position the court found state farm liable with respect to all female applicants and deterred applicants who at any time since date have been are or will be denied recruitment selection and or hire as trainee agents by defendant companies within the state of california on date donna fredrickson petitioner applied to become a state farm trainee agent state farm rejected her application and appointed a male applicant petitioner subsequently joined the class action suit against state farm the parties to the class action subsequently reached an agreement in a consent decree as to the remedy phase of the litigation the consent decree provided for individual hearings to determine each claimant's entitlement to damages and the amount of such damages petitioner ultimately prevailed in her claim against state farm in february of petitioner and state farm entered into a settlement agreement entitled settlement agreement and general release that agreement provided in relevant part the approximate full value of petitioner's claim under the consent decree damage formula as of date is dollar_figure which represents back pay as a state farm agent accrued from the year of the challenged appointment to date plus six months of front pay from that date forward b settlement cash pincite acceptance rate state farm offers petitioner settlement cash of dollar_figure which is approximately of the estimated full consent decree value of her claim to release her claims against state farm c incentive cash for acceptance rate above the incentive cash will be dollar_figure per claimant for each full percentage_point by which the acceptance rate exceed sec_90 e attorney's_fees the payments state farm is offering to petitioner include her attorneys' fees and costs that is petitioner will have to pay her attorneys' fees out of the payment state farm makes to her petitioner accepted the terms of the settlement agreement as a result in state farm issued petitioner and her attorney a dollar_figure check dollar_figure plus a dollar_figure acceptance rate bonus amount petitioner's attorney retained legal fees of dollar_figure and the dollar_figure balance was paid to petitioner petitioners reported on their joint federal_income_tax return dollar_figure of the dollar_figure amount respondent determined that the entire dollar_figure should have been included in petitioners' gross_income the petition in this case was filed on date discussion i excludability of settlement proceeds under sec_104 except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 while sec_61 is to be broadly construed statutory exclusions from income must be narrowly construed commissioner v schleier u s ___ 115_sct_2159 under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides that the term 'damages received whether by suit or agreement ' means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness commissioner v schleier u s at ___ s ct pincite7 where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable under sec_104 504_us_229 102_tc_116 affd in part revd in part and remanded 70_f3d_34 5th cir the critical question is in lieu of what was the settlement amount_paid 105_tc_396 determination of the nature of the claim is a factual inquiry robinson v commissioner supra pincite the amounts petitioner received under the settlement agreement were intended to settle petitioner's claim under title vii although the settlement agreement does not contain a specific statement to that effect the surrounding circumstances establish that title vii is the underlying claim petitioner was a member of a class action suit asserting a claim of discrimination under title vii the district_court ruled that state farm was liable under title vii to all members of the class who had been discriminated against and ordered individual hearings state farm and the plaintiffs to the class action suit agreed on a procedure and a formula to ascertain the amount owed if any to each individual claimant petitioner's damages under the consent decree were ascertained and petitioner was paid an amount equal to percent of her full claim under the consent decree plus a bonus amount thus the consent decree implemented the district court's ruling that state farm was liable under title vii and the settlement agreement represented a compromise and settlement of petitioner's rights under the consent decree as a result we conclude that petitioner's settlement proceeds were intended to settle her title vii claim and that the u s supreme court's decision in united_states v burke supra controls in burke the court considered whether amounts received in settlement of a claim under title vii were excludable under sec_104 the court analyzed title vii and concluded that it did not provide for remedies to recompense claimants for tort type personal injuries instead the court noted that the statute offered only injunctions back and front pay and other equitable relief id pincite as a result the court concluded that title vii did not redress tort type personal injuries and consequently that settlement proceeds based on such a claim are not excludable under sec_104 petitioner contends that remedies available to her under other laws redressed tort type personal injuries and that the settlement was partially intended to settle these claims petitioner emphasizes that the consent decree indicated that state farm was concerned about its liability under other laws and that the settlement agreement provided that petitioner released all claims she had against state farm under title vii and other laws petitioner has failed however to establish the amount if any attributable to claims under other laws as a result petitioner has failed to prove that any part of the settlement proceeds is excludable see 91_tc_160 affd on this issue revd on other issues 913_f2d_1486 9th cir accordingly we conclude that petitioners are not entitled to exclude any part of the dollar_figure settlement proceeds under sec_104 ii deductibility of legal fees petitioner contends that her legal fees are ordinary and necessary business_expenses deductible under sec_162 respondent contends that the legal fees are deductible under sec_212 as an expense for the production_of_income and treated as a miscellaneous itemized_deduction under sec_67 we agree with respondent such legal fees are deductible to the extent they exceed percent of petitioners' adjusted_gross_income see also sec_1_67-1t temporary income_tax regs fed reg date we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered under rule
